Jenkins, J.
Whether or not the defendant occupied the position of a bona fide purchaser, a duly recorded purchase-money note reserving title to personal property described as follows: “The following machinery sold to the undersigned by Continental Gin Company, viz.: 3 70 saw R. H. Winship plain gins; 3 70 saw class C feeders; 1 210 saw condenser with support and flues; 1 20 saw lint flue; 1 30 inch cylinder D. B. steam power press with transfer and feedings; 1 10 inch class C elevator as per contract; shafting, pulleys, and belting as per contract,” was sufficient to afford record notice to third persons of the fact that the title to the property was in the vendor, it also appearing that, following the contract of sale, the vendees took possession of the property, and that it remained in their hands and was operated by them for an entire ginning season. Thomas Furniture Co. v. T. & C. Furniture Co., 120 Ca. 879 (2) (48 S. E. 333); Charles v. Valdosta Foundry &c. Co., 4 Ga. App. 733 (62 S. E. 493). There is no provision 'of law requiring that such an instrument shall state the locality of the machinery or upon whose land it is located, nor need it specify the county of residence of the maker. The 'law requires that the contract shall be executed and attested in the same manner as mortgages on personal property, and recorded within thirty days from its date, in the county where the vendee resides, if a resident of this State, and provides that in other respects it shall be governed by the laws relating to the registration of mortgages. Civil Code (1910), §§ 3318, 3319, 3307, 3257.

Judgment affirmed.


Broyles, P. J., and Bloodworth, J., coneur.

King &■ Spalding, Anderson & Rountree, for plaintiff in error.
R. L. J. & S. J. Smith, F. M. & G. F. Mitchell, contra.